Case: 12-11165   Date Filed: 06/11/2013   Page: 1 of 3


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-11165
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 2:05-cr-00108-LSC-SRW-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,


                                    versus

GEORGE HOEY MORRIS,
a.k.a. Johnny Ray Fortune,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       ________________________

                               (June 11, 2013)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-11165     Date Filed: 06/11/2013    Page: 2 of 3


      George Hoey Morris appeals pro se the denial of his motions for a new trial

as untimely. Morris sought a new trial based on newly-discovered evidence. Fed.

R. Crim. P. 33(b)(1). We affirm.

      The government argues that we should dismiss Morris’s appeal because his

written notice was untimely, but we disagree. Under the mailbox rule, a notice of

appeal filed pro se is treated as filed on the date the inmate delivers his notice to

the prison authorities. Houston v. Lack, 487 U.S. 266, 270, 108 S. Ct. 2379, 2382

(1988). The district court entered its order denying Morris’s post-trial motions on

January 5, 2012, and Morris submitted to prison officials a notice of intent to

appeal on January 17, 2012. Because Morris’s notice states that he intends to

appeal the denial of his post-trial motions, the notice satisfies the requirements for

a written notice of appeal, under Federal Rule of Appellate Procedure 3(c). See

United States v. Ward, 696 F.2d 1315, 1318 & n.2 (11th Cir. 1983). Morris’s

notice of appeal was timely.

      The district court did not abuse its discretion by denying Morris’s motions

for a new trial as untimely. Morris acknowledges that he filed his motions more

than three years after his convictions, see Fed. R. Crim. P. 33(b)(1), and his

arguments for equitable tolling or excusable neglect fail. Morris argues that his

incarceration in various jails and his involuntary commitment in a mental

institution for ten months after his conviction constituted a “legal disability” that


                                           2
              Case: 12-11165     Date Filed: 06/11/2013    Page: 3 of 3


tolled the period to move for a new trial, but Morris admitted in an affidavit that he

filed complaints against both his counsel and the prosecutor during this period.

Morris also argues that his appellate counsel “ignored” his allegedly newly-

discovered evidence and refused to file a timely post-trial motion, but “[c]ounsel’s

misunderstanding of the law cannot constitute excusable neglect” to extend a

deadline under Federal Rule of Criminal Procedure 45(b)(1)(B). United States v.

Snipes, 611 F.3d 855, 865 (11th Cir. 2010) (internal citation and quotation marks

omitted). And Morris argues that the prosecutor interfered with his ability to file a

timely motion for a new trial by causing trial counsel to withdraw from the case,

but the district court appointed new counsel the same day that it granted trial

counsel’s motion to withdraw.

      We AFFIRM the denial of Morris’s motion for a new trial as untimely.




                                          3